Citation Nr: 1225053	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-06 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to November 19, 2007, for the grant of service connection for lumbar degenerative arthritis, claimed as a low back injury.

2.  Entitlement to an initial disability rating in excess of 20 percent for lumbar degenerative arthritis.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1969 to October 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 1997 and April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In the December 1997 rating decision, the RO denied a claim of service connection for a low back disability.  Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2011).  In reviewing the claims file in the current appeal, the Board finds that new and material evidence was received within one year of the December 1997 rating decision.  Therefore, the December 1997 rating decision did not become final and is properly on appeal before the Board. 

In the April 2008 rating decision, the RO reopened, and granted service connection for lumbar degenerative arthritis.  An initial rating of 20 percent was assigned, effective from November 19, 2007.  The Veteran timely appealed this initial rating.

The RO also denied a claim for TDIU benefits in the April 2008 rating decision.  The Veteran did not submit a Notice of Disagreement (NOD) with respect to this issue.  However, during the course of his appeal for an increased rating, he has claimed that he is unemployable due to his back disability.  The Court has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Therefore, the Board has added that issue to those on the title page. 

The issues of a higher rating for lumbar degenerative arthritis and entitlement to TDIU benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for a low back disability was received on September 25, 1997.

2.  There is no record of a formal or informal claim for a low back disability prior to September 25, 1997.

3.  Service connection for a low back disability was denied in a December 1997 rating decision.  The Veteran did not perfect an appeal after receiving notice of the decision and his appellate rights; however, new and material evidence was received during the appeal period and thus the December 1997 decision remained pending.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision has been pending since rendered.  38 C.F.R. § 3.156(b).

2.  The criteria for an earlier effective date of September 25, 1997, but no earlier, for the grant of service connection for lumbar degenerative arthritis have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.156(b), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim (1) Veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

As the issue on appeal for an earlier effective date is a downstream issue from that of service connection, the appellant bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  The following decision with respect to the effective date claim is fully favorable to the Veteran; thus, any error committed with respect to either the duty to notify or the duty to assist is harmless and need not be further discussed. 

Analysis

The Veteran seeks an effective date earlier than November 19, 2007, for the grant of service connection for service-connected lumbar degenerative arthritis.  He argues that the proper effective date should be in 1997, based on a formal application that was submitted then.  The Veteran has also asserted that he previously submitted claims for service connection in 1973, 1977, 1983 and 1993, thus raising an implicit argument that the proper effective date for service connection should reflect the date of these alleged claims.

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

A claim of entitlement may be either formal or informal written communication "requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (emphasis added).  The benefit sought must be identified.  38 C.F.R. § 3.155(a).  A claim may remain pending in the adjudication process, even for years, if VA fails to act on it.  See Norris v. West, 12 Vet. App. 413 (1999).  A pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  See Jones v. Shinseki, 619 F.3d 1371-72 (Fed. Cir. 2010). 

In this case, the Veteran filed a claim for service connection for a back disability that was received at VA on September 25, 1997.  On his formal application for benefits, the Veteran indicated that he had not previously filed any claims for any VA benefits.  The RO denied the claim in a December 1997 rating decision.  The Veteran was notified of that decision and of his appellate rights by way of a letter that was sent to him in January 1998.  He did not file a Notice of Disagreement (NOD) as to the December 1997 rating action.  38 U.S.C.A. § 5107; 38 C.F.R. § 20.302.  

In November 2007, the Veteran filed a petition to reopen his claim.  He submitted a copy of a letter from his VA primary care physician, typewritten on letterhead from a VA medical facility, and dated in March 1998.  In the letter, the physician stated that the Veteran suffered from severe back pain and had a current diagnosis of degenerative disc disease at L4-5 and L5-6; central herniation of the nucleus pulposus at L4-5; and lateral herniation to the right at L5-6.  The physician further indicated that the Veteran's activity was limited, and an orthopedic evaluation had been scheduled.  The Veteran also submitted a September 2006 statement from a former employer who indicated that the Veteran's employment had been terminated due to his back disability. 

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In Jennings v. Mansfield, 509 F.3d 1362, 1368, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a claim becomes final and subject to a motion to reopen only after the period for appeal has run.  Any interim submissions before finality must be considered by VA as part of the original claim."  

The Board finds that the March 1998 letter was constructively of record within one year of notice of the December 1997 rating decision.  This submission also served to provide notice to the RO of the potential existence of additional VA records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  As this additional evidence was constructively of record within one year of the December 1997 rating decision, VA is required to consider whether the letter constituted new and material evidence in accordance with 38 C.F.R. § 3.156(b), to determine whether the December 1997 rating decision became final.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The March 1998 letter is new as it was not previously considered by the RO.  The evidence already of record at the time of the December 1997 rating decision consisted of service treatment records that showed a back injury and related physical complaints in service; statements from the Veteran reflecting continuing of back symptoms since service; and private treatment records dated in September 1997 showing current treatment of back pain.  The Board notes, parenthetically, that all of this evidence at least suggested that the Veteran may have had a current disability related to service.  The March 1998 letter showing a current back diagnosis and indication for further evaluation, when considered with the evidence already of record, would have at least triggered VA's duty to provide an examination (and in fact did trigger an examination when it was reviewed by the RO in connection with his November 2007 application to reopen).  Hence, the March 1998 letter was material.  Shade.

As the March 1998 letter was constructively of record within a year of the December 1997 rating decision, and was new and material evidence within the meaning of 38 C.F.R. § 3.156(b), it precluded the December 1997 rating decision from becoming final and it remained pending.  This is because 38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate[s] back to the original claim.  See 38 C.F.R. 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010); see also Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  

As noted, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Accordingly, the proper effective date in this case is September 25, 1997, as this is the date that the Veteran's original claim was received.

The Board has considered the Veteran's assertion that he previously submitted claims for service connection in 1973, 1977, 1983 and 1993.  Contrary to his assertion, however, a careful review of the claims file reflects that the only applications for benefits that were received by VA between 1973 and 1983 were for educational assistance benefits.  Prior to September 25, 1997, there is no record of a formal claim for service connection for a back disability, and the record contains no communication that could be considered an informal claim for VA compensation for the same.  In this regard, the Board notes that it is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).

As such, there simply is no legal entitlement to an effective date earlier than in 1997, when he first filed a claim for compensation for a back disability, as VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed with VA.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  Accordingly, the Board finds that the effective date of the grant of service connection for the lumbar degenerative arthritis should be the date the Veteran's original claim for service connection was received, which was September 25, 1997.  The Veteran's claim for an earlier effective date is, therefore, granted, but only to that extent.  See 38 U.S.C.A. §§ 5108, 5110; 38 C.F.R. § 3.400.  


ORDER

An effective date of September 25, 1997, but no earlier, for the grant of service connection for lumbar degenerative arthritis is granted, subject to to the law and regulations governing payment of monetary benefits. 


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claims of entitlement to an increased rating for his back disability and entitlement to TDIU.  

Following the April 2008 rating decision that granted service connection for the back disability and assigned an initial rating, the RO obtained a compact disc (CD) containing records associated with the Veteran's claim for disability benefits from the Social Security Administration (SSA).  While the RO readjudicated the issue of entitlement to a higher initial rating on the merits in a January 2009 Statement of the Case (SOC), it did not consider the SSA records which show the Veteran was awarded disability benefits for a back disorder (disc/degenerative).  The SSA records were not listed in the January 2009 SOC as evidence of record, nor were they discussed in the reasons and bases portion of the determination.  As these records have not yet been considered by the RO, and the Veteran has not submitted a waiver of RO review, remand is necessary.  38 C.F.R. § 19.37.  

The Board also finds that the Veteran should be afforded a new VA examination to determine the current severity of his back disability.  In making this determination, the Board acknowledges that the Veteran was provided with a VA spine examination in March 2008; however, this examination report is now four years old and does not contemplate any recent treatment or the Veteran's recent contentions regarding the current severity of his symptomatology.  The Board notes that in a March 2009 statement, the Veteran reported having bladder and bowel symptomatology associated with his back disability.  Also, in an April 2012 statement, his representative indicated that the severity of his neurologic impairment (radiculopathy) was not properly considered at the last examination.  As such, VA is required to afford the Veteran a contemporaneous examination to assess the current nature, extent, and severity of his back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, it is unclear whether the Veteran has received any recent treatment for his back disability.  Currently, the claims file only includes his VA and private treatment records dated up until June 2008, and subsequent VA treatment records are not available for the Board to review on Virtual VA.  Thus, on remand, all relevant VA and private treatment records should also be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history").

Finally, in light of Rice and the Board's remand of the Veteran's claim seeking a higher rating for his low back disability, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and private medical treatment providers that may have records relevant to his claims that are not already of record.  After securing any necessary authorization, obtain such records.  Relevant VA treatment records from June 2008 must be obtained and added to the record.  All development efforts must be in writing and associated with the claims file in accordance with 38 C.F.R. § 3.159(c) and (e).  

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing the severity of his back disability as well as the impact of this condition on his ability to work.

3.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to his back disability.  The claims folder should be made available to and be reviewed by the examiner and all necessary tests should be conducted.  The examiner should identify all lumbar spine orthopedic and neurologic pathology found to be present.  The orthopedic aspect of the examination should include all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., the extent of the Veteran's pain-free motion.

In addition, to the extent possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, describe the frequency and duration of those episodes.

The examiner must discuss the nature and severity of any lower extremity radiculopathy or neuropathy found to be present and must also state whether the Veteran has any other objective neurologic abnormalities such as bowel or bladder problems, or erectile dysfunction or other neurogenic conditions associated with his back disability.

The examiner should comment on the impact of the Veteran's back disability on his ability to work.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  Then readjudicate the matters on appeal, to include the issue of entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


